Griffin, J.
Defendant appeals as of right convictions of armed robbery, MCL 750.529; MSA 28.797, and possession of a firearm during the commission of a felony, MCL 750.227b; MSA 28.424(2). After reviewing the record, we are convinced that in this bench trial, defendant’s silence after arrest and receipt of the advice of rights mandated by Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966), was used against him by the trial judge in violation of his Fifth Amendment rights.1 Further, we deem the failure of the Wayne County Prosecutor to file a brief or otherwise defend the appeal to be a confession of error. For these reasons, we reverse and remand for a new trial before a different judge.
*354I
The instant case is controlled by Doyle v Ohio, 426 US 610; 96 S Ct 2240; 49 L Ed 2d 91 (1976), wherein the United States Supreme Court addressed the following issue:
The question in these consolidated cases is whether a state prosecutor may seek to impeach a defendant’s exculpatory story, told for the first time at trial, by cross-examining the defendant about his failure to have told the story after receiving Miranda warnings at the time of his arrest. We conclude that use of the defendant’s post-arrest silence in this manner violates due process, and therefore reverse the convictions of both petitioners. [Id. at 611.]
Also see People v Alexander, 188 Mich App 96; 469 NW2d 10 (1991).
The dissenting opinion is premised on three grounds. First and foremost, the dissent reasons that this is not a "typical” case of a defendant’s silence being used against him because it does not involve an attempt by a prosecutor to elicit testimony concerning the defendant’s post-Miranda silence. We are willing to assume for the sake of argument that this case is "atypical” for the reason that here the trial judge, not the prosecutor, initiated the Fifth Amendment violation. We disagree with our colleague that this distinction makes the constitutional violation less offensive. On the contrary, the Fifth Amendment violation at issue appears to be more egregious than that in the "typical” case. In this case, the trial judge, sitting as the trier of fact, found the defendant to be guilty in part because the defendant chose to exercise his Fifth Amendment rights. It is hard to imagine a more clear and direct Fifth Amendment *355violation. Cf. Greer v Miller, 483 US 756; 107 S Ct 3102; 97 L Ed 2d 618 (1987).
As a second reason to affirm, the dissent concludes that the record is ambiguous with regard to whether the defendant’s silence was actually used against him. The relevant portion of the trial court’s statement bears repeating:
The testimony of the complainant was that there were two guns, that both people had guns, they both participated in the robbery, they both got into the car and drove the car off. Mr. Flowers and Mr. Smith were seen in the complainant’s car, and they both took off and ran. At no time did Mr. Smith state to the police, there’s been no testimony that, ”Mr. Flowers did it, I was just there, and he forced me to go along.” That just came out today, in court. So the Court doesn’t believe his testimony. [Emphasis added.]
The dissent reasons that "the trial court’s statement could be interpreted as merely pointing out that there had been no trial testimony by the police or anyone else corroborating defendant’s story.” In our view, our dissenting colleague is being less than candid in his assessment of the court’s statement. The record does not reflect that there were any independent witnesses to this crime, which took place at 2:50 a.m. in front of the complainant’s home. The determination of whether defendant participated in the crime or merely was an innocent bystander involved a one-on-one credibility contest between the defendant and the complainant. On these facts, the above statement can only be read to mean what it says: the trial court was believing the complainant rather than the defendant because defendant never professed his innocence to the police. There is no dispute that defendant’s exercise of his right *356to remain silent occurred after his arrest and after the Miranda warnings were given.2
Finally, the dissent concludes that any error must be deemed harmless in light of the victim’s "unwavering” testimony that defendant participated in the robbery. We cannot agree. As noted above, a one-on-one credibility contest between the complainant and defendant was involved. Although the complainant unequivocally testified that defendant had a gun and encouraged codefendant Flowers to shoot her, defendant’s testimony that he was unarmed and did not participate in the robbery was equally unwavering. The trial court then undertook to resolve this factual dispute by making reference to defendant’s postarrest and post -Miranda silence. On this record, the constitutional violation was not harmless error. Defendant’s credibility was crucial to his defense and pivotal to the lower court’s finding of guilt. See generally People v Hall, 435 Mich 599, 609, n 8; 460 NW2d 520 (1990).
ii
As a second and alternative basis for reversal, we hold that the failure of the prosecutor to file a brief or otherwise defend constitutes a confession of error. We, however, do not establish a per se rule that such failure constitutes a confession of error in all cases. Rather, we hold that this Court, in the exercise of its discretion, may deem the failure of an appellee to file a brief or otherwise *357defend an appeal to be a confession of error. People v Hammond, 187 Mich App 105, 107; 466 NW2d 335 (1991).
As we stated in People v Walma, 26 Mich App 326, 327-328; 182 NW2d 110 (1970):
Though provided ample opportunity, the prosecutor failed to file any written or other objection to the appeal, any motion to affirm, or any brief in this case. Further, though noticed of the time and place for oral argument before this Court, no one from the Allegan prosecutor’s office appeared to orally argue or even notified the Court that it would or would not argue the same.
In view of the lack of any opposition whatever by the Allegan County prosecutor we are led to the inevitable conclusion that the prosecutor, if he does not by such total inaction or indifference agree with the defendant that reversible error was committed, at least does not object to reversal and remand for a new trial which we accordingly do, particularly in view of the questions raised.
Later in People v Hatfield, 46 Mich App 149, 150-151; 207 NW2d 485 (1973), we noted that this Court is ill suited to serve as an advocate for a prosecutor who chooses not to defend an appeal:
Despite the fact that this Court in Walma placed the prosecutors on notice that their failure to respond to defendant’s allegations would be treated as admissions that such allegations were true, this Court has continued to be plagued with criminal appeals in which the prosecutor has failed to respond. This, in turn, has placed this Court in the uncomfortable position of having to first act as the prosecutor’s advocate, and then render a decision on the merits.
Also see People v Jackson, 178 Mich App 62; 443 NW2d 423 (1989).
*358While we sympathize with the prosecutor’s predicament of case overload and inadequate staffing, our Court suffers from a similar plight, which makes it impossible for us to perform the advocacy duties of the prosecutor’s office.
Reversed and remanded for a new trial before a different judge.
Fitzgerald, J., concurred.

 The Fifth Amendment, of course, is applicable to state action by operation of the Due Process Clause of the Fourteenth Amendment. See Doyle v Ohio, 426 US 610; 96 S a 2240; 49 L Ed 2d 91 (1976). The right against self-incrimination is also guaranteed by the Michigan Constitution. Const 1963, art 1, § 17. The Michigan and United States constitutional guarantees are coextensive. People v Sutton (After Remand), 436 Mich 575, 579; 464 NW2d 276 (1990) (opinion by Boyle, J.).


 By not filing a brief or otherwise responding, the prosecutor has conceded the following statement contained in defendant’s brief:
It should be noted that defendant had contact with the police only upon being arrested. Therefore, the failure to make a statement to [the] police referred to by the judge was indeed post-arrest silence, rather than pre-arrest silence.
The record supports this factual assertion.